         Case 1:18-cr-00834-PAE Document 483 Filed 05/26/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     18-CR-834-06 (PAE)
                       -v-
                                                                           ORDER
 FAHEEM WALTER,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Faheem Walter, which the

Court treats as a pro se motion for compassionate release. To assure able briefing and

thoroughgoing consideration of the issues presented, the Court asks trial counsel for Mr. Walter

to submit a memorandum of law in support of this application    This letter is due Thursday, May

28, 2020. The Government’s response is due Monday, June 1, 2020. The Court encourages

Government and defense counsel to confer in advance of these submissions to assure a full

mutual understanding of the issues presented and arguments to be made.


       SO ORDERED.


                                                           
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: May 26, 2020
       New York, New York
Case 1:18-cr-00834-PAE Document 483 Filed 05/26/20 Page 2 of 5
Case 1:18-cr-00834-PAE Document 483 Filed 05/26/20 Page 3 of 5
Case 1:18-cr-00834-PAE Document 483 Filed 05/26/20 Page 4 of 5
Case 1:18-cr-00834-PAE Document 483 Filed 05/26/20 Page 5 of 5
